Exhibit 10.1

 



  

[ex10-1img001.jpg]

 

 

July 7, 2016

 

Ms. Denise Rinear

215 Comrie Drive

Villanova, PA 19085

 

Via Email: derinear@gmail.com

 

 

Dear Denise:

 

I am delighted to extend an offer of employment for you to become associated
with The Bryn Mawr Trust Company as Executive Vice President, Chief Risk
Officer, Risk Management Division. We feel that your experience will be valuable
to us, and in turn, believe the Company can provide you with opportunities for
personal and professional growth.

 

Your first day of employment will be on a mutually agreeable date as soon as
possible, and you will report to Frank Leto, President & CEO. Your annual base
salary will be $260,000 payable bi-weekly and you will be eligible to
participate in the executive Annual Incentive Plan (AIP) Bonus Program, a
discretionary program which rewards performance and allows executives to share
in the success of BMT. The AIP program commences in 2016. Typically annual bonus
payments are made during the first quarter following the year the bonus was
earned. The AIP targets for the Chief Risk Officer are as follows:

 

 

Opportunities

Goal Weighting

Tier

Threshold

Target

Maximum

Company

Individual /
Discretion

Chief Risk Officer

15%

30%

45%

80%

20%

 

 

The Chief Risk Officer is an Exempt position. Because this position is exempt,
you will not be eligible for overtime and the Company expects that you will
devote the hours necessary to successfully perform the functions of this
position.

 

You will receive 3,500 Restricted Stock Units (RSUs) of stock at your start
date. Subject to your continued employment with the Company, such RSUs shall
vest with a three year cliff vesting period based on the grant date. Annually,
there is typically one issuance is RSU’s for eligible employees through the
company’s Long Term Incentive Plan (LTIP). You will be eligible for
consideration each year though the exact timing and number of shares are
determined by the Board of Directors.

  

 
 

--------------------------------------------------------------------------------

 

 

Ms. Denise Rinear   

  2  

 July 7, 2016

 

 

Annually, you are eligible for 33 PTO days in addition to the observed bank
holidays. BMTC offers its employees a comprehensive benefits package for which
you would be eligible on the first day of your employment that includes medical,
dental, vision, wellness, flexible spending, life & disability and participation
in a 401(k) Retirement Plan. You will also be eligible for our 401(k) Retirement
Plan Match Program after completing six months and 500 hours of service which
offers a dollar for dollar match on the first 3% you allocate to your account as
well as an additional 3% discretionary contribution based on your total
compensation. Information regarding the benefits program is enclosed for your
review.

 

You will be provided with the standard Bryn Mawr Trust Change of Control
agreement for your review and signature.

 

By accepting this offer of employment you confirm your understanding that your
employment with Bryn Mawr Trust will be on an at-will basis and either party can
terminate the employment relationship at any time, with or without cause or
advance notice. In addition, all new employees at Bryn Mawr Trust are subject to
a 6-month introductory period. Specific expectations for your introductory
period will be defined by your direct supervisor. Successful completion of the
6-month introductory period does not indicate a change in the at-will employment
status or terms.

 

This offer of employment is contingent on the successful completion of your
background screening and your signing a non-disclosure / non-solicitation
agreement. Please acknowledge your acceptance of this offer by signing this
letter and returning it to Human Resources. We look forward to your joining The
Bryn Mawr Trust Company and to the contribution you will make. Please contact me
at (610) 581-4789 with any questions.

 

 

Sincerely,

 

/s/ Jennifer Stryker

 

Jennifer Stryker

SVP & Director of Human Resources

The Bryn Mawr Trust Company

jstryker@bmtc.com

 



 
 

--------------------------------------------------------------------------------

 



 



Ms. Denise Rinear   

  3  

 July 7, 2016



 

 

Acknowledgement of Acceptance of Employment:

 

 

By my signature below, I hereby acknowledge that I have read and agree to the
terms of employment written in this employment offer letter, dated, July 7, 2016
between myself and The Bryn Mawr Trust Company.

 

 

/s/ Denise Rinear

 

7-7-16

Employee Signature  

 

Date

            Denise Rinear     Print Name    

 

 





 



 

Representation:

 

I hereby represent to The Bryn Mawr Trust Company that I am not bound by any
non-competition, non-solicitation and/or confidentiality agreement or otherwise
precluded from serving in my new role of BMTC and utilizing the knowledge for
which I have obtained during my career in the industry for the benefit of BMTC.

 









/s/ Denise Rinear

 

7-7-16

Employee Signature  

 

Date

            Denise Rinear     Print Name    







 

 